id office uilc cca_2011071110211737 ---------- number release date from ------------------- sent monday date am to ------------------------- cc ------------------------------------------------------ subject re informal advice requested at your convenience your situation is typical an llc can be member-managed or manager-managed in the case of a manager-managed llc all members are deemed member-managers eligible to be designated as tax_matters_partner a tmp designation is a designation of a member to represent the other members in a tefra partnership audit of the members it is not a designation to be a manager of the llc itself which is not even a party to the tefra partnership proceeding see 95_tc_388 tefra proceeding is a group audit of the partners and the partnership entity is not a party to such proceeding thus assuming the person designated was actually a qualified member under the regulations it was eligible to be designated as the representative of the other partners under federal_law for purposes of the tefra_audit sec_6231 acting as such does not make it a manager of the llc contrary to the llc's operating_agreement any arguable violation of the operating_agreement by the tmp might at best create a cause of action by members of against each other but would not limit the tmp's powers under the tefra partnership provisions to represent the partners in the audit but see river city ranches if irs is aware that tmp is acting in violation of his fiduciary duty to other partners irs may not be able to rely on tmp
